Citation Nr: 0013381	
Decision Date: 05/19/00    Archive Date: 05/24/00

DOCKET NO.  96-20 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for residuals of low back surgery 
performed at a VA facility in November 1986.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran served on active duty from March 1952 to January 
1956.

This matter comes before the Board of Veterans' Appeals (the 
Board) from a February 1996 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona in which the RO denied entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
residuals affecting the right lower extremity, claimed as a 
result of VA treatment received in November 1986.

This claim was previously before the Board in October 1997, 
at which time the claim was remanded for further development.  


REMAND

The veteran is seeking entitlement to VA compensation 
benefits pursuant to 38 U.S.C.A. § 1151 (West 1991) for 
residuals following VA treatment received in November 1986, 
at which time the he underwent a decompressive L3 to L5 
laminectomy.  He contends that after that surgery he 
experienced problems affecting the right lower extremity, 
including paralysis.  

The Board notes that the provisions of 38 U.S.C.A. § 1151  
was revised, effective October 1, 1997.  The provisions which 
were in effect prior to October 1, 1997 are more favorable to 
the claim, inasmuch as negligence need not be established in 
order for the veteran to prevail.  Cf. Karnas v. Derwinski, 1 
Vet. App. 308 (1991) [where the law or regulation governing 
the case changes after a claim has been filed or reopened, 
but before the administrative or judicial appeal has been 
concluded, the version most favorable to the veteran will 
apply].  Moreover, inasmuch as the original claim brought 
under the provisions of 38 U.S.C.A. § 1151 was filed many 
years before October 1997, the provisions of 38 U.S.C.A. § 
1151 in effect from October 1, 1997 forward are inapplicable 
to the claim.  VAOGCPREC 4-97.  (In Jones v. West, 12 Vet. 
App. 460 (1999), the Court noted that amendments to 
38 U.S.C.A. § 1151 which were promulgated in 1996 were 
expressly made applicable by Congress only to claims filed on 
or after October 1, 1997.)

Accordingly, it must therefore be determined whether an 
additional disability exists and, if so, whether such 
additional disability was a result of medical or surgical 
treatment at a VA facility.  If it is established that 
additional disability exists, the cause of such additional 
disability must be identified.  It must be demonstrated that 
the additional disability was the result of disease or injury 
sustained as a result of VA medical treatment and was not 
merely coincident therewith.  

Where a claim is not well grounded it is incomplete and no 
duty to assist attaches.  38 U.S.C.A. § 5103(a) (West 1991); 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).  However, 
where a claimant puts the VA on notice of the existence of 
evidence which would make the claim well grounded, the VA is 
obliged under 38 U.S.C.A. § 5103(a) (West 1991), to advise 
the claimant of the evidence needed to complete his 
application.  Robinette v. Brown, 8 Vet. App. 69, 77-80 
(1995).

As the Board has been made aware of the existence of 
additional evidence in the form of VA medical records, and 
since that additional evidence that might well ground the 
veteran's claim is under the exclusive control of VA, a duty 
to obtain that purported evidence arises pursuant to 38 
U.S.C.A. § 5103(a).

This claim was remanded by the Board in October 1997 in order 
to obtain additional evidence, to include the opinion of a VA 
specialist.  A medical examination and opinion was obtained 
from a VA neurologist in January 1998.  
The neurologist indicated that he could not specifically draw 
the conclusion that the 1986 VA treatment caused the veteran 
to have radiculopathy, further noting that it appeared that 
the veteran had some objective motor weakness and radicular 
weakness prior to his surgery.  However, in his report, the 
neurologist mentioned several concerns: (1) that he could not 
find films of the lumbar spine taken following surgery 
conducted in 1995; (2) that he could not find EMG films taken 
prior to the 1986 surgery or EMG films of the lower 
extremities taken after the surgeries; (3) he ordered an EMG 
neuro-conduction study of the lower extremities and possibly 
an MRI of the lumbar spine (the Board notes that an EMG 
neuro-conduction study taken in January 1998 is of record, 
but there is no indication that the examining physician had 
the opportunity to review it); and (4) that the veteran was 
to be seen by neurosurgeons in late January 1998.  

The veteran's representative has urged that the claim again 
be remanded citing Stegall v. West, 11 Vet. App. 268 (1998) 
and identifying several specific deficiencies.  The Stegall 
decision stands for the proposition that RO compliance with a 
Board remand is not discretionary, and that if the RO fails 
to comply with the terms of this remand, another remand for 
corrective action is required.  Stegall v. West, 11 Vet. App. 
268 (1998).  Following a review of the record, the Board 
finds that a remand is warranted in order to fairly and 
comprehensively adjudicate the merits of the claim. 

With regard to the deficiencies noted above, a review of the 
record showed that the earliest evidence on file is dated in 
October 1986 and includes impressions of VA X-ray films.  
However, EMG films taken prior to the 1986 surgery or EMG 
films of the lower extremities taken after the surgeries are 
not of record and a request for such records, if available, 
will be made.  The record also contained X-ray films of the 
lumbar spine taken in October 1995, this appears to be the 
evidence that the VA examiner was referring to and was 
looking for.  It is not clear if an MRI was ordered by the VA 
examiner in 1998, but if so, this evidence is not of record.  
The neurosurgical records which the examiner referred to are 
not on file and may prove helpful in adjudicating this 
matter.  

The Board also believes that following the association of 
this additional evidence the claims folder should be reviewed 
by the neurologist who evaluated the veteran in 1998 in order 
to ascertain whether the veteran's claimed additional 
disability is causally related to the 1986 VA treatment, but 
not merely coincidental, the continuance or natural progress 
of the condition which was treated by VA in 1986, or the 
certain or near certain result of that treatment.  If the 
physician who conducted the January 1998 examination is not 
available, the medical records should be reviewed by another 
specialist.

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO is requested to search for and 
associate with the veteran's VA claims 
folder VA medical records dated from 1984 
to 1986.  The RO is also requested to 
search for and associate with the file 
medical records dated from 1998 forward, 
including an MRI of the lumbar spine 
which may have been ordered in January 
1998 and neurosurgical records dated from 
January 1998 forward.

2.  The veteran's claims folder and a 
copy of this remand should then be 
provided to the neurologist who conducted 
the January 1998 for a medical records 
review.  If the physician who render the 
opinion in January 1998 is not available, 
another physician should review the 
record.  The reviewing physician is 
requested to render an opinion as to 
whether it is at least as likely as not 
that additional disability resulted from 
VA treatment which was rendered in 1986, 
including, specifically, whether any 
additional chronic disability, claimed 
primarily as radiculopathy and paralysis 
of the right leg, resulted from that 
treatment.  If the 1986 surgical 
intervention was unsuccessful, but no 
additional disability resulted therefrom, 
this should be made clear.

If it is determined that additional 
disability occurred as a result of the 
1986 VA surgery, an opinion should be 
rendered as to whether it is at least as 
likely as not that such additional 
disability (1) was causally related to VA 
medical treatment or lack thereof; 
(2) was merely coincidental with the VA 
medical treatment; (3) was the 
continuance or natural progress of the 
disease for which the VA medical 
treatment was authorized; or (4) was the 
certain or near certain result of the VA 
medical treatment.  

If the reviewing physician deems it to be 
necessary, physical examination of the 
veteran and appropriate diagnostic 
testing may be scheduled.  The report of 
the medical records review should be 
associated with the veteran's claims 
folder.

3.  Thereafter, the RO should again 
review the veteran's claim for VA 
benefits pursuant to 38 U.S.C.A. § 1151.  
If its action remains adverse to the 
veteran, the RO should furnish him and 
his representative a Supplemental 
Statement of the Case and provide them 
with a reasonable opportunity to respond.

By this action, the Board intimates no opinion, legal or 
factual, as to the ultimate disposition warranted as to these 
issues.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  


CONTINUED ON NEXT PAGE

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




